Citation Nr: 1129123	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  07-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increase in the 10 percent evaluation currently assigned for post operative intractable plantar keratosis of the right foot.  

2.  Entitlement to an increase in the 10 percent evaluation currently assigned for post operative intractable plantar keratosis of the left foot.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from January 1980 to April 1984.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2006 decision by the RO which denied the benefits sought on appeal.  A hearing at the RO before the undersigned was held in March 2008.  The Board remanded the appeal for additional development in July 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

Although further delay is regrettable, the Board finds that the evidentiary record as currently constituted does not include sufficient information to adequately assess the current severity of the Veteran's service-connected post operative intractable plantar keratosis of the feet, and that additional development is necessary prior to further consideration of the Veteran's appeal.  

The Veteran contends that he suffers from chronic foot pain and has difficulty standing or walking for any prolonged period of time, and believes that he is entitled to a higher evaluation.  

The evidentiary record shows that in addition to his service-connected intractable plantar keratosis, the Veteran has additional nonservice-connected disabilities of the feet, including healed fractures of the left fourth metatarsal and right third metatarsal, left hallux valgus and arthritis in both feet.  The record also shows that he has been seen on numerous occasions for chronic foot pain and has had at least three surgeries to attempt to alleviate his foot pain.  However, it is not clear from the record what, if any, of the Veteran's foot problems are associated with his service-connected intractable plantar keratosis versus his other nonservice-connected disabilities.  

In July 2009, the Board remanded the appeal for a VA examination to determine the current severity and manifestations associated with his service-connected post operative intractable plantar keratosis of the feet.  The examiner was requested to identify the symptoms and manifestations associated with his service-connected intractable plantar keratosis and, to the extent possible, disassociate any unrelated symptoms and findings, and to comment on the degree of any functional impairment caused by the service-connected disability, alone.  

Although the Veteran was examined by VA in January 2010, the examiner's conclusions and additional comments were somewhat confusing and failed to provide a clear assessment as to the severity of the service-connected bilateral intractable plantar keratosis, alone.  Specifically, the examiner indicated that the Veteran's calluses did not cause any functional impairment in his daily activities or employability, but did limit his rate of walking.  He also indicated that the Veteran did not appear to be in excessive pain when walking.  The examiner then stated that the foot findings were "inextricably intertwined" and that the Veteran's capacity for substantially gainful employment was markedly restricted.  Given the examiner's conflicting statements, the Board is unable to determine the current level of disability based on the evidence of record.  

The Board is required to discuss its reasons and bases for assigning a particular disability rating with reference to the criteria contained in the relevant diagnostic codes, and is not permitted to discuss factors outside the scope of the rating criteria, nor is it permitted to speculate on the presence or absence of the criteria on the basis of incomplete information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

Further, a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Because the remand instructions were not complied with, the Board is required to remand the appeal for another VA examination.  Id; see also 38 C.F.R. § 19.9 (2010).  

As the Board is precluded from reaching its own unsubstantiated medical conclusions and is instead, bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Board notes that additional evidence was received from the Veteran after the claims file was certified to the Board in November 2010.  The additional evidence was submitted to VA without a waiver and, moreover, has not been reviewed by the RO.  As such, on remand, the AMC should consider the additional evidence prior to appellate review.  38 C.F.R. § 20.1304(c) (2010).  

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the claim is REMANDED for the following action:  

1.  The claims file and a copy of this remand should be forwarded to the VA examiner who evaluated the Veteran in January 2010, or if unavailable, to another suitably qualified examiner.  The examiner should note in the examination report that the claims file has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and included in the examination report.  The examiner should provide a response to each of the following:  

a)  Identify all symptoms and findings related to the service-connected intractable plantar keratosis of the feet, alone.  This should include a detailed description of any residual scars associated with his plantar keratosis.  The examiner should, to the extent possible, disassociate any findings due to other foot pathology from the service-connected intractable plantar keratosis.  

b)  Indicate whether the Veteran's intractable plantar keratosis causes weakened movement, excess fatigability, or incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional loss of range of motion.  

c)  Indicate whether pain due to intractable plantar keratosis could significantly limit functional ability during flare-ups or on repeated use over a period of time.  These determinations should also, if feasible, be portrayed in terms of the degree of additional range of motion loss.  

d)  Indicate whether any functional limitation due to pain, weakened movement, excess fatigability, or incoordination associated with the Veteran's intractable plantar keratosis, if identified, would be commensurate with moderate, moderately severe, or severe foot injury.  

A complete rationale is required for any stated opinion.  If the examiner is unable to answer the specific inquiries, this should be so indicated and an explanation as to why should be included.  

2.  After the requested examination/addendum has been completed, the examination report/addendum should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report/addendum should be returned to the examiner if it is deficient in any manner.  38 C.F.R. § 4.2 (2010).  

3.  After the requested development has been completed, the AMC should readjudicate the merits of the claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  




_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

